 


114 HRES 168 IH: Expressing support for designation of a “Welcome Home Vietnam Veterans Day”.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 168 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Ms. Linda T. Sánchez of California (for herself and Mr. Cook) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
 
RESOLUTION 
Expressing support for designation of a Welcome Home Vietnam Veterans Day. 
 
 
Whereas the Vietnam War was fought in Vietnam from 1961 to 1975, and involved North Vietnam and the Viet Cong in conflict with the United States Armed Forces and South Vietnam;  Whereas the United States became involved in Vietnam because policymakers in the United States believed that if South Vietnam fell to a Communist government then Communism would spread throughout the rest of Southeast Asia;  
Whereas members of the United States Armed Forces began serving in an advisory role to the South Vietnamese in 1961;  Whereas as a result of the Gulf of Tonkin incidents on August 2, 1964, and August 4, 1964, Congress overwhelmingly passed the Gulf of Tonkin Resolution, on August 7, 1964, which effectively handed over war-making powers to President Johnson until such time as peace and security had returned to Vietnam;  
Whereas in 1965, United States Armed Forces ground combat units arrived in Vietnam;  Whereas by the end of 1965, there were 80,000 United States troops in Vietnam, and by 1969 a peak of approximately 543,000 troops was reached;  
Whereas on January 27, 1973, the Treaty of Paris was signed, which required the release of all United States prisoners-of-war held in North Vietnam and the withdrawal of all United States Armed Forces from South Vietnam;  Whereas on March 29, 1973, the United States Armed Forces completed the withdrawal of combat troops from Vietnam;
Whereas March 30, 1973, was the first day that combat troops were no longer present in Vietnam; Whereas more than 58,000 members of the United States Armed Forces lost their lives in Vietnam and more than 300,000 members of the Armed Forces were wounded;  
Whereas in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to commemorate those members of the United States Armed Forces who died or were declared missing-in-action in Vietnam;  Whereas the Vietnam War was an extremely divisive issue among the people of the United States;  
Whereas members of the United States Armed Forces who served bravely and faithfully for the United States during the Vietnam War were caught upon their return home in the crossfire of public debate about the involvement of the United States in the Vietnam War;  Whereas the establishment of a Welcome Home Vietnam Veterans Day would be an appropriate way to honor those members of the United States Armed Forces who served in Vietnam during the Vietnam War; and  
Whereas the last Saturday of March 2015 would be an appropriate day to establish as Welcome Home Vietnam Veterans Day: Now, therefore, be it   That the House of Representatives— 
(1)supports the designation of Welcome Home Vietnam Veterans Day; (2)honors and recognizes the contributions of veterans of the Armed Forces who served in Vietnam; and 
(3)encourages the people of the United States to observe Welcome Home Vietnam Veterans Day with appropriate ceremonies and activities that promote awareness of the contributions of veterans who served in Vietnam and the importance of helping Vietnam era veterans re-adjust to civilian life.  